Title: To Benjamin Franklin from Huquier, 18 April 1781
From: Huquier, A. Benoist
To: Franklin, Benjamin


Monseigneur
Orleans ce 18 avril 1781
Jay eu Lhonneur de vous Ecrire le 26 fevrier Dernier quil mavoit Eté remis d’Envois de Mr Grand de Paris deux Petites Caisses, avec injonction de ne les Expedier que Suivant vos ordres. Jesperois de Jour a autre les recevoir. Aujourdhuy Je recois Lettre de Mr Jn Williams de Nantes qui les Reclame: mais Je ne puis, ni ne dois les Expedier sans votre ordre. Je vous prie d’avoir la Bonté de me les faire passer aussitot et dy Joindre une Declaration de ce quelles renferment, afin Deviter La Saisie qui pouroit en Etre faite, sur une fausse Declaration. Jay lhonneur dEtre avec un profond Respet Monseigneur Votre tres humble et tres obeissant serviteur
A. Benoist Huquier
 
Notations in different hands: Benoist 18 April 1781 / ansd. 21 apl 81.
